Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 6, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, a hair stylist, left his employment without good cause. It is well settled that dissatisfaction with one’s working conditions does not constitute good cause for leaving employment (see Matter of Zalinka [Commissioner of Labor], 290 AD2d 629). Here, the record establishes that claimant left his employment on *757September 12, 2001 because it was too hot. Although claimant maintains that he left early because of sinusitis and an outbreak of an eczema rash, we find no reason to disturb the finding that, while uncomfortable, claimant’s condition was not debilitating and did not require immediate medical attention (see Matter of Natale [Sweeney], 244 AD2d 743). Any discrepancy between claimant’s version of the events surrounding the separation of his employment and that of the employer presented a credibility issue for the Board to resolve (see Matter of Zalinka [Commissioner of Labor], supra).
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.